450 F.2d 351
UNION CAMP CORPORATION, Plaintiff-Appellee,v.J. H. SMITH et al., Defendants-Appellants.
No. 71-2214 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 12, 1971.

Emanuel Lewis, Savannah, Ga., William J. Neville, Statesboro, Ga., for defendants-appellants.
George W. Williams, James M. Thomas, Savannah, Ga., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 430 F.2d 966